PS-8
8188
                            UNITED STATES DISTRICT COURT
                                        for the
                         EASTERN DISTRICT OF NORTH CAROLINA
U.S.A. vs. Oneisha Tkeyah Williams                                            Docket No. 7:20-CR-162-2D

                         Petition for Action on Conditions of Pretrial Release

COMES NOW Henry Ponton, U.S. Prob~tion Officer of the court, presenting an official report upon the
conduct of defendant, Oneisha Tkeyah Williams, who was placed under pretrial release supervision by the
Honorable Robert B. Jones, Jr., U.S. Magistrate Judge, sitting in the Court at Wilmington, on the 6th day
of November, 2020.                            ·

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:                    '"

On November 13, 2020, the undersigned offi~~r me't with the defendant. She disclosed previous struggles
with mental illness and advised that slie would benefit from treatment. The defendant signed a waiver
agreeing to modify her conditions ofrelease_to include a mental health evaluation and subsequent treatment.

PRAYING THAT THE COURT WILL ORDER

   •   The defendant must submit to a mental health evaluation for determining whether mental health
       treatment is necessary.

Reviewed and approved,                                 I declare under penalty of perjury that the foregoing
                                                       is true and correct.


Isl David W. Leake                                     Isl Herny Ponton
David W. Leake                                         Henry Ponton
Supervising U.S. Probation Officer                     U.S. Probation Officer
                                                       414 Chestnut Street, Suite 102
                                                       Wilmington, NC 28401-4290
                                                       Phone: 910-679-2048
                                                       Executed On: December 7, 2020

                                       ORDER OF THE COURT

Considered and ordered the      <.(' . day of
of the records in the above case.
                                                m~,,,./Je..,         ,2020, and ordered filed and made part



                                                                                                               I

                                                                                                               i

               Case 7:20-cr-00162-D Document 32 Filed 12/08/20 Page 1 of 1
